DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reflection units for reflecting the signal” in claim 4; “transmission units for focusing the signal” in claim 5. The claim term “units” are generic place holders because is not preceded by any structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 2, 13 and 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over FOEGELLE (Pub. No.: US 2018/0368011 hereinafter mentioned as “Foegelle”, which was submitted via IDS).

As per claim 1,  Foegelle, in the embodiment of Fig. 4 that includes Figs. 1-3, discloses:
An antenna measurement system (Fig. 4. Also see [0048] and [0045]), configured to measure a radiation field pattern of an antenna under test AUT (Fig. 4, the antenna pattern generated by the antenna AUT of the DUT 1. Also see [0049], [0051] and [0003]) fixed on a reference surface (Fig. 4, the top surface of pedestal 28. Also see [0049]), comprising:
an articulated robot (Figs. 2 and/or 4, see the robotic-arm-positioner 20. Also see [0046] and [0048]), seated on a periphery of the reference surface (Fig. 4, the top surface of pedestal 28. Also see [0049]);
a measurement component (Figs. 3 and/or 2, see the RF-front-end 18. Also see [0046]-[0047]), arranged on a movable end of the articulated robot (Fig. 4, see the robotic-arm-positioner 20. Also see [0046] and [0048]), the measurement component comprising a specific geometric surface (Fig. 4, see the spherical-volume 70. Also see [0049]) and a feed antenna (Figs. 2, 3, and /or 4, see the antenna 19. Also see [0046] and [0051]), the specific geometric surface being configured to receive a signal from the feed antenna and provide an incident signal (see [0053] and [0049]) to the AUT accordingly (Fig. 4, the antenna pattern generated by the antenna AUT of the DUT 1. Also see [0049], [0051] and [0003]);
keep the specific geometric surface (Fig. 4, see the spherical-volume 70. Also see [0049]) facing the AUT (Fig. 4, the antenna pattern generated by the antenna AUT of the DUT 1. Also see [0049], [0051] and [0003]) during the movement along the scanning path (see [0049]).
the movable end drives (Fig. 4, see the robotic-arm-positioner 20. Also see [0046] and [0048]) the measurement component (Figs. 3 and/or 2, see the RF-front-end 18. Also see [0046]-[0047]) to move relative to the AUT (Fig. 4, the antenna pattern generated by the antenna AUT of the DUT 1. Also see [0049], [0051] and [0003]) along a scanning path (see [0051]. The trajectory of the antenna scan of Foegelle). 
Figs 1-4 does not explicitly disclose a processor.
However, the embodiment of Fig. 9 of Foegelle further discloses:
a processor (Fig. 9, see the processor 36. Also see [0078]), coupled to the movable end (Fig. 9, see any of the ends of positioner 20. Also see [0078]) to: 
control the movable end such that the movable end drives the measurement component to move relative to the AUT along a scanning path (see [0078] and [0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “processor” disclosed by Fig. 9 into Figs 1-4 of Foegelle, with the motivation and expected benefit related to improving the system and measurements by controlling each aspect of testing and measurments (Foegelle, Paragraph [0078]).
Furthermore, Foegelle states that “It will be appreciated by persons skilled in the art that the present embodiments are not limited to what has been particularly shown and described herein above” (Foegelle, Paragraph [0143]).

As per claim 2,  Foegelle discloses the antenna measurement system of claim 1 as described above.
Foegelle further discloses: 
wherein the specific geometric surface is a dish-shaped reflection surface (Fig. 6, see the cylender-volume 74. Also see [0049]) for reflecting the signal from the feed antenna (Figs. 2, 3, 4 and /or 6, see the antenna 19. Also see [0046] and [0051]) as the incident signal (see [0053] and [0049]), and 
wherein the feed antenna (Figs. 2, 3, 4 and /or 6, see the antenna 19. Also see [0046] and [0051]) is located between the dish-shaped reflection surface (Fig. 6, see the cylender-volume 74. Also see [0049]) and the AUT (Fig. 4, the antenna pattern generated by the antenna AUT of the DUT 1. Also see [0049], [0051] and [0003]) when the processor controls (Fig. 9, see the processor 36. Also see [0078]) the measurement component (Figs. 3 and/or 2, see the RF-front-end 18. Also see [0046]-[0047]) to move relative to the AUT (Fig. 4, the antenna pattern generated by the antenna AUT of the DUT 1. Also see [0049], [0051] and [0003]) along a scanning path (see [0051]). 

As per claim 13,  Foegelle discloses the antenna measurement system of claim 1 as described above.
Foegelle further discloses: 
wherein the processor is built in the articulated robot or externally connected to the articulated robot (Fig. 9, see the processor 36. Also see [0078]). 

As per claim 14,  Foegelle discloses the antenna measurement system of claim 1 as described above.
Foegelle further discloses:
wherein the scanning path is input to the processor in advance, or is generated by the articulated robot through performing real-time calculations (see [0086] and/or [0051]. The trajectory of the antenna scan of Foegelle). 

Allowable Subject Matter
6. 	Claim(s) 3-12 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner's statement of reasons for the objection: 

8. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the specific geometric surface is a lens element for focusing the signal from the feed antenna as the incident signal, and wherein the lens element is located between the AUT and the feed antenna when the processor controls the measurement component to move along the scanning path relative to the AUT. 

9. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the specific geometric surface is a reflection matrix with MxN reflection units for reflecting the signal from the feed antenna as the incident signal, and wherein the feed antenna is located between the reflection matrix and the AUT when the processor controls the measurement component to move along the scanning path relative to the AUT, wherein M and N are positive integers. 

10. 	Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the specific geometric surface is a transmission matrix with MxN transmission units for focusing the signal from the feed antenna as the incident signal, and wherein the transmission matrix is located between the AUT and the feed antenna when the processor controls the measurement component to move along the scanning path relative to the AUT, wherein Mand N are positive integers. 
	
11. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the AUT remains stationary, and the processor controls the specific geometric surface to perform a plurality of arc-shaped scans corresponding to different longitudes toward the AUT, and wherein any one of the plurality of arc-shaped scans starts from a bottom end of a normal line perpendicular to the reference surface and ends after circling the AUT to the reference surface for a circle to the bottom end of the normal line. 

12. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein during the measurement, the AUT rotates with a normal line of the reference surface as an axis, and the processor controls the specific geometric surface to perform an arc scan at a specific longitude position toward the AUT, and wherein the arc scan starts at a top end of the normal line and ends after circling the AUT to the bottom end of the normal line. 
	
13. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein during the measurement, the AUT remains stationary, and a radiation surface of the AUT faces the specific geometric surface; the processor controls the specific geometric surface and the radiation surface to maintain a predetermined distance to perform a two-dimensional planar scan with vertical movement and horizontal movement alternately. 

14.	Claim(s) 9 depends and also further limits claim 8, therefore, it would also be allowable.

15. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the articulated robot further comprises: 
a base, seated on the periphery of the reference surface;
a first robotic arm, pivotally connected to the base;
a second robotic arm, pivotally connected to the first robotic arm; and
a third robotic arm, pivotally connected to the second robotic arm and the movable end, wherein the third robotic arm rotates with a length direction of the second robotic arm as an axis;
wherein the movable end is connected to a back surface of the measurement component. 

16. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the scanning path is a movement track of the specific geometric surface relative to the AUT, wherein a predetermined distance is maintained between the specific geometric surface and the AUT when the specific geometric surface moves along the movement track. 

17. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the AUT is parallel to the reference surface, during the measurement, the AUT rotates with a normal line of the reference surface as the axis, and the processor controls the specific geometric surface to perform a linear scan along a gravity direction toward the AUT. 

18.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.


19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Snow (Pub. No.: US 2009/0284426) teaches “A method and software implementation for spatial pattern analysis. A user-guided test procedure is implemented to measure features of an antenna under test to determine the antenna's far-field patterns. The antenna features include RF amplitude or phase, and position and orientation relative to a receiving object” (Abstract).
b)	Huynh (Pub. No.: US 2020/0021370) teaches “Systems and methods for detecting faulty elements in an active planar antenna array of an extremely high frequency (EHF) wireless communication device. A planar antenna array having a matrix of dual-polarization modulated scattering probes is disposed within a near-field region of the antenna under test (AUT). Electromagnetic energy received from the AUT is converted to a complex electrical signal that is modulated by an electrical modulation signal and radiated as a scattering signal” (Abstract).
c)	BANERJEE (Pub. No.: US 2016/0359718) teaches “Method for calibrating an over-the air (OTA) test system for testing multiple radio frequency (RF) data packet signal transceiver devices under test (DUTs), as well as using such a calibrated OTA test system for performing such tests. Calibration is achieved by placing a known good device (KGD) in multiple defined locations within the OTA test system, radiating the KGD with RF test signals at each location, and collecting from the KGD at each location channel quality information identifying optimal RF test signal sub-band channels for ensuring reliable communications within the test system” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867